Case: 21-10908     Document: 00516272977         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 8, 2022
                                  No. 21-10908                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Devon Arthur White, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-85-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Devon Arthur White, Jr., appeals his 60-month sentence of
   imprisonment imposed following his guilty plea to possession of a firearm by
   a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C.
   § 924(a)(2).    He contends that his above-guidelines sentence was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10908      Document: 00516272977          Page: 2    Date Filed: 04/08/2022




                                    No. 21-10908


   substantively unreasonable because the district court failed to adequately
   consider the circumstances surrounding the offense and White’s family
   relationships and obligations.
          In this case, the district court relied on appropriate 18 U.S.C.
   § 3553(a) factors in determining that an upward variance was warranted, as
   its reasons addressed White’s history and characteristics and the needs to
   deter White from future criminal conduct and to protect the public. See
   § 3553(a); United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.
   2009). The district court was “in a superior position to find facts and judge
   their import under § 3553(a).” United States v. Campos-Maldonado, 531 F.3d
   337, 339 (5th Cir. 2008). White contends that the variance imposed—14
   months above the top of the guidelines range—was excessive. However, the
   variance imposed is similar to those considered reasonable in similar cases.
   See, e.g., United States v. Smith, 440 F.3d 704, 706, 708-10 (5th Cir. 2006).
          Nothing suggests that the district court failed to consider a factor that
   should have received significant weight, gave significant weight to an
   improper factor, or made a clear error of judgment in balancing the
   sentencing factors; therefore, we defer to the district court’s determination
   that the § 3553(a) factors, on the whole, warrant the variance and justify the
   extent of the upward variance imposed. See United States v. Gerezano-Rosales,
   692 F.3d 393, 400 (5th Cir. 2012); United States v. Broussard, 669 F.3d 537,
   551 (5th Cir. 2012).
          AFFIRMED.




                                          2